UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6237


SAM WESTRY,

                 Petitioner - Appellant,

          v.

ERIC WILSON, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00471-REP)


Submitted:    June 27, 2014                 Decided:   July 11, 2014


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sam Westry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sam Westry, a federal prisoner, appeals the district

court’s    order    denying     relief    on    his    28   U.S.C.    § 2241    (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,    we    affirm     for   the   reasons      stated    by    the   district

court.     Westry v. Wilson, No. 3:13-cv-00471-REP (E.D. Va. Jan.

28, 2014).       We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented      in    the    materials

before    this    court   and   argument       would    not   aid    the    decisional

process.

                                                                              AFFIRMED




                                          2